Case 16-03633              Doc 27          Filed 12/07/18 Entered 12/07/18 12:38:06                                   Desc Main
                                             Document     Page 1 of 5




 B2100A (Form 2100A) (12/15)


                           United States Bankruptcy Court
                           _______________
                            Northern       District Of _______________
                                                       Illinois (Chicago)

       Laura A Chapman
 In re ______________________________,                                     16-03633
                                                                  Case No. ________________



                   TRANSFER OF CLAIM OTHER THAN FOR SECURITY
 A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a).
 Transferee hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the
 transfer, other than for security, of the claim referenced in this evidence and notice.

 Wilmington Savings Fund Society, FSB, Owner                                  Wilmington Savings Fund Society, FSB as
 Trustee of the Residential Credit Opportunities                              Trustee for Stanwich Mortgage Loan Trust A
 Trust V-C
 ______________________________________                                      ____________________________________
            Name of Transferee                                                           Name of Transferor

 Name and Address where notices to transferee                                 Court Claim # (if known): 1-1
 should be sent:                                                              Amount of Claim: $155,855.25
 AMIP Management                                                              Date Claim Filed: 03/31/2016
 3020 Old Ranch Parkway, Suite 180
 Seal Beach, CA 90740
         (800) 931-2424
 Phone: ______________________________                                       Phone: __________________________
                             9996
 Last Four Digits of Acct #: ______________                                                               6333
                                                                             Last Four Digits of Acct. #: __________

 Name and Address where transferee payments
 should be sent (if different from above):
 FCI Lender Services
 P.O Box 27370
 Anaheim Hills, CA 92809
         (800) 931-2424
 Phone: _______________________________
                             9996
 Last Four Digits of Acct #: _______________



 I declare under penalty of perjury that the information provided in this notice is true and correct to the
 best of my knowledge and belief.

    /s/ Michelle Ghidotti
 By:__________________________________                                             12/07/2018
                                                                              Date:____________________________
         Transferee/Transferee’s Agent


 Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
            Case 16-03633            Doc 27        Filed 12/07/18 Entered 12/07/18 12:38:06                         Desc Main 12/03/2018
                   FCI Lender Services, Inc.         Document     Page 2 of 5
                         Loan Servicing • Specialty Servicing              • Default

                   Phone: 800-931-2424     Fax: 714-282-5775




                                                 NOTICE OF SERVICING TRANSFER

                   LAURA CHAPMAN                                                                                       Loan #:
                   40296 N SHADY LN                                                                       Property: 40296 N SHADY LANE
                   ANTIOCH, IL 60002                                                                                  ANTIOCH, IL 60002

Dear LAURA CHAPMAN:
The servicing of your Promissory Note is being transferred, effective 11/28/2018. This means that after this date, a new Servicer will be
collecting your Promissory Note payments from you. Nothing else about your Promissory Note will change.

Carrington Mortgage Services, LLC is now collecting your payments. Carrington Mortgage Services, LLC will stop accepting payments
received from you on 11/28/2018. FCI Lender Services, Inc. will collect your payments going forward. FCI Lender Services, Inc. will start
accepting payments received from you on 11/28/2018.

Send all payments due on or after 11/28/2018 to FCI Lender Services Inc. at this address: PO BOX 27370, Anaheim, CA 92809-
0112.

If you have any questions for either your present servicer, Carrington Mortgage Services, LLC, or your new Servicer FCI Lender Services,
Inc. about your Promissory Note or this transfer, please contact them using the information below:

                        Previous Servicer                                                          Current Servicer:
                Carrington Mortgage Services, LLC                                               FCI Lender Services, Inc.
                         Customer Service                                                      Customer Care Department
                          P.O. Box 5001                                                          Post Office Box 27370
                     WESTFIELD, IN, 46074                                                  Anaheim Hills, California 92809-0112
                (877) 267-1221 (toll free or collect)                                        (800) 931-2424, x651 (toll free)
                        Hours of Operation:                                                        Hours of Operation
                         Monday - Friday                                                            Monday – Friday
           07:00 AM - 05:00 PM (Pacific Standard Time)                                       08:00 AM – 05:00 PM (Pacific)

Important Note about insurance: If you have mortgage life or disability insurance or any other type of optional insurance, the transfer of
servicing rights may not affect your insurance because we have not serviced mortgage life or disability premiums. However, if you wish to
retain optional insurance, we would suggest that you contact your current optional product service provider or your Lender.

Please be advised that the State of Illinois Department of Financial and Professional Regulation (IDFPR), Division of Banking, is the
primary regulatory authority having jurisdiction over the residential lending activities of FCI Lender Services, Inc. The address of the
IDFPR Division of Banking is 320 West Washington Street, Springfield, IL 62786.

Under Federal law, during the 60-day period following the effective date of the transfer of the loan servicing, a loan payment received by
your old Servicer on or before its due date may not be treated by the new Servicer as late, and a late fee may not be imposed on you.

Note: FCI Lender Services, Inc. is a debt collector and is attempting to collect a debt. Any information obtained will be used in
furtherance of that purpose.

IF YOU OR YOUR ACCOUNT ARE SUBJECT TO PENDING BANKRUPTCY PROCEESINGS, OR IF YOU HAVE RECEIVED
DISCHARGE, THIS LETTER IS FOR INFORMATIONAL PURPOSES ONLY AND IS NOT AN ATTEMPT TO COLLECT A DEBT.

Sincerely,                                                                  Monthly Payment:    $ 1,051.67
Customer Care Department
FCI Lender Services




                                                                   4 Page Total
                                                               WELCOME LETTER - 20140728
             FCI Lender Services, Inc. • PO BOX 27370 • Anaheim • CA 92809-0112• NMLS#4920 • BRE 01022780 • www.trustfci.com
          Case 16-03633           Doc 27        Filed 12/07/18 Entered 12/07/18 12:38:06                       Desc Main 12/03/2018
                 FCI Lender Services, Inc.        Document     Page 3 of 5
                       Loan Servicing • Specialty Servicing            • Default

                 Phone: 800-931-2424   Fax: 714-282-5775




                                               BORROWER WELCOME LETTER


         LAURA CHAPMAN
         40296 N SHADY LN
         ANTIOCH, IL 60002                                                                           Re Loan Number:
                                                                               Property: 40296 N SHADY LANE, ANTIOCH, IL 60002
Dear LAURA CHAPMAN:
Welcome to FCI Lender Services, Inc. (“FCI”) Loan servicing! FCI is your Servicing Agent and is servicing your Promissory
Note on behalf of your Lender/Creditor, Residential Credit Opportunities Trust V-B (The “Creditor”). FCI is also a Debt
Collector. Your Creditor has authorized FCI to process and collect your scheduled Promissory Note payments according to your
Promissory Note and Security Instrument. A Payment Statement will be mailed or emailed to you on a regular basis. Please send
your check with your account number written on it, plus the payment coupon from your statement (unless you have established an
Automated Payments (ACH) debit program with FCI). You should review each Payment Statement carefully for accurate loan
information. At year-end, an interest statement (IRS Form 1098) will be mailed to you for tax purposes. To view your account,
and for other payment options, visit www.trustfci.com and click on “Borrower Payment Options” located at the top of FCI’s web
page.
                                       IMPORTANT BANKRUPTCY INFORMATION
IF YOU OR YOUR ACCOUNT ARE SUBJECT TO PENDING BANKRUPTCY PROCEEDINGS, OR IF YOU
RECEIVED A BANKRUPTCY DISCHARGE ON THIS DEBT, THIS STATEMENT IS FOR INFORMATIONAL
PURPOSES ONLY AND IS NOT AN ATTEMPT TO COLLECT A DEBT.
Your Creditor has provided FCI the following information regarding the Total Amount Due on your Promissory Note (the “Debt”).
  Deferred Principal Balance:    $ 23,503.93                                      Principal Balance:    $ 127,982.19
   Deferred Unpaid Interest:     $ 0.00                                             Accrued Interest:   $ 22,280.16
      Deferred Late Charges:     $ 0.00                                       Accrued Late Charges:     $ 0.00
     Deferred Loan Charges:      $ 0.00                                         Other Amounts Due:      $ 260.00
                                               Amount of Debt:         $ 174,026.28
VALIDATION OF DEBT: Unless you, the consumer, within thirty days after receipt of this notice, dispute the validity of the
Debt, or any portion thereof, the Debt will be assumed to be valid by FCI as the Debt Collector. If you notify FCI in writing, within
thirty days after receipt of this notice, that you dispute the Debt or any portion of the Debt, we will, as required by law, obtain and
mail to you verification of the Debt and/or a copy of a Judgment against you. Upon your written request within the thirty-day
period, FCI as the Debt Collector will provide you, as the consumer, with the name and address of the original creditor, if different
from the current Creditor.
As of the date of this Notice, the Debt is $ 174,026.28. Because of interest, late charges, and other charges that may vary from day
to day, the amount due on the day you pay may be greater. Hence, if you pay the amount shown above, an adjustment may be
necessary after we receive your check, in which event we will inform you before depositing the check for collection.

PLEASE BE ADVISED YOUR LOAN TERMS MAY BE ADJUSTED ONCE ALL LOAN DOCUMENTS HAVE BEEN
RECEIVED AND/OR REVIEWED.
IF YOU ARE NOT IN BANKRUPTCY OR DISCHARGED OF THIS DEBT, BE ADVISED THAT FCI IS A DEBT
COLLECTOR AND IS ATTEMPTING TO COLLECT A DEBT ANY INFORMATION OBTAINED WILL BE USED
FOR THAT PURPOSE.
If you have any questions regarding the above information, please write or call FCI’s Customer Care Center toll-free number at 1-
800-931-2424 (x651) during normal business hours (Monday-Friday, 8:00 AM – 5:00 PM, PST). When calling, please reference
your loan number.
Sincerely,
Customer Care Department
FCI Lender Services



                                                              4 Pages Total
                                                           WELCOME LETTER - 20140728
           FCI Lender Services, Inc. • PO BOX 27370 • Anaheim • CA 92809-0112• NMLS#4920 • BRE 01022780 • www.trustfci.com
       Case 16-03633          Doc 27       Filed 12/07/18 Entered 12/07/18 12:38:06                       Desc Main 12/03/2018
             FCI Lender Services, Inc.       Document     Page 4 of 5
                   Loan Servicing • Specialty Servicing            • Default

             Phone: 800-931-2424   Fax: 714-282-5775




                                            ANNOUNCING
                            FCI’S BORROWER LIVE LOGIN
       FCI’s live login gives Borrowers access to current Loan Information including:

                                                 Monthly Statements
                                                  Principal Balance
                                                  Payment History
                                                    Loan Charges
                                                   Payments Due

Use your Borrower Login to make last minute Online Payments that will be credited to
your account based on the time submitted. Simply click on “Express Payment” to make your
loan payment for a small Express Payment fee.

Providing your loan is performing and current, you can also use your Borrower Login to set
up Automatic Payments (ACH), and not worry about sending in checks again.

Go to www.trustfci.com “Customer Login” and click on “Borrower Login” to set up your
account.

Sincerely,
Customer Care Department
FCI Lender Services




                                                          4 Pages Total
                                                       WELCOME LETTER - 20140728
        FCI Lender Services, Inc. • PO BOX 27370 • Anaheim • CA 92809-0112• NMLS#4920 • BRE 01022780 • www.trustfci.com
          Case 16-03633          Doc 27       Filed 12/07/18 Entered 12/07/18 12:38:06                       Desc Main 12/03/2018
                FCI Lender Services, Inc.       Document     Page 5 of 5
                      Loan Servicing • Specialty Servicing             • Default

                 Phone: 800-931-2424   Fax: 714-282-5775




                                                            Privacy Policy


         LAURA CHAPMAN
         40296 N SHADY LN
         ANTIOCH, IL 60002

Dear LAURA CHAPMAN:
At FCI Lender Services and our family of companies, we appreciate your business and the trust you have placed in us. We are
committed to protecting the personal data we obtain about you. Please know that we do not sell your personal data. Please review
the following details.

What personal data we may collect about you?
We may collect personal data about you to process your payments and to communicate with you regarding the status of your loan
and payments. When required, we will obtain your consent before collecting it. The personal data may include:
                                                      Name and Address
                                                    Credit & Payment Data
                                   Social Security number or taxpayer identification number

What do we do with your personal data?
We comply with Federal and State requirements related to the protection and use of your data. This means we only share data
where we are permitted or required to do so. We also may be required to obtain your authorization before disclosing certain types of
personal data. We may use your data for the following:
                                                   Process Loan and Payments
                                                    Respond to your requests
                                               Comply with regulatory requirements
                                                         Prevent Fraud

We do not sell personal data about current or former customers or their accounts. We do not share your personal data for marketing
purposes with anyone outside our family of companies. When affiliates or outside companies perform a service on our behalf, we
may share your personal data with them. We require them to protect your personal data, and we only permit them to use your
personal data to perform these services. Examples of outside parties who may receive your data are:
                                                   State or Federal Authorities
                                   Other companies or service providers supporting your account

How do we protect your personal data?
In order to protect your personal data, we maintain physical, electronic, and procedural safeguards. We review these safeguards
regularly in keeping with technological advancements. We restrict access to your personal data. We also train our employees in the
proper handling of your personal data.

Our commitment to keeping you informed.
We will send you a Privacy Policy each year while you are our customer. In the event we broaden our data sharing practices, we
will send you a new policy.




                                                              4 Pages Total
                                                           WELCOME LETTER - 20140728
           FCI Lender Services, Inc. • PO BOX 27370 • Anaheim • CA 92809-0112• NMLS#4920 • BRE 01022780 • www.trustfci.com
